  Case: 2:20-cv-02271-ALM-KAJ Doc #: 8 Filed: 06/25/20 Page: 1 of 2 PAGEID #: 61




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION AT COLUMBUS


CHRISTOPHER CRANE.                             )          Case No. 2:20-cv-02271
                                               )
               Plaintiffs,                     )          JUDGE ALGENON L. MARBLEY
                                               )
       v.                                      )          MAGISTRATE KIMBERLY A. JOLSON
                                               )
DEBT ADVISORS OF AMERICA, et al.               )
                                               )
               Defendants.                     )


      NOTICE OF STIPULATED VOLUNTARY DISMISSAL WITH PREJUDICE

       Now comes the Plaintiff, Christopher Crane, and Defendants, Debt Advisors of America,

Matthew Clegg, Richard Senitte, and Litigation Practice Group, by and through their respective

attorneys, and pursuant to Fed. R. Civ. P. 41(a), who hereby stipulate and agree to the dismissal

with prejudice of Plaintiff’s claims against Defendants. Each Party shall bear their own costs and

attorneys’ fees. This Stipulation for Dismissal disposes of the entire action, and the Court shall

retain jurisdiction to enforce the terms of settlement.

Approved:


Respectfully submitted,


LUPER NEIDENTHAL & LOGAN                       LUFTMAN HECK &ASSOCIATES, LLP


/s/ Matthew T. Anderson (per consent)          /s/ Rebecca A. Bradley
Matthew T. Anderson (0082730)                  Rebecca A. Bradley (0095210)
1160 Dublin Road, Suite 400                    6253 Riverside Dr., Suite 200
Columbus, Ohio 43215                           Dublin, Ohio 43017
Phone: (614) 229-4473                          Phone: (614) 224-1500
manderson@lnlattorneys.com                     rbradley@lawLH.com
Attorney for Defendants                        Attorney for Plaintiff
  Case: 2:20-cv-02271-ALM-KAJ Doc #: 8 Filed: 06/25/20 Page: 2 of 2 PAGEID #: 62




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 25, 2020 a true and accurate copy of the

foregoing Notice of Stipulated Voluntary Dismissal was filed electronically. Notice of this filing

will be sent to all parties by operation of the Courts electronic filing system. Parties may access

this filing through the Court system.


                                                     Respectfully submitted,


                                                     /s/ Rebecca A. Bradley
                                                     Rebecca A. Bradley (0095210)
